Exhibit 10.1

 

 

 

 

DISTRIBUTION AGREEMENT

among

SENECA NATION OF INDIANS,

SENECA NATION OF INDIANS CAPITAL IMPROVEMENTS AUTHORITY,

SENECA GAMING CORPORATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

dated April 27, 2007

 

 

 

 

This instrument was drafted by:

Dorsey & Whitney LLP
250 Park Avenue

New York, New York  10177

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

PARTIES AND RECITALS

 

Page

 

 

 

Parties

 

 

 

 

 

Recitals

 

 

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

 

 

 

 

Section 1.01

Definitions

2

Section 1.02

Additional Provisions as to Interpretation

7

 

 

 

ARTICLE II TRANSFER AND PLEDGE OF PLEDGED DISTRIBUTIONS

 

 

 

 

Section 2.01

Transfer and Assignment by Nation of Pledged Distributions

7

Section 2.02

Pledge by the Nation

7

 

 

 

ARTICLE III COVENANTS OF SGC

 

 

 

 

Section 3.01

Initial Monthly Distributions

7

Section 3.02

Subsequent Monthly Distributions

7

Section 3.03

Distributions during Lock-Down Event of Default

7

Section 3.04

No Other Distributions

8

Section 3.05

Calculation of Income Available for Distribution

8

 

 

 

ARTICLE IV COVENANTS OF THE NATION

 

 

 

 

Section 4.01

Pledged Distributions

8

Section 4.02

Payment of Taxes

8

Section 4.03

Maintenance of Properties

8

Section 4.04

Maintenance of Insurance

8

Section 4.05

Compliance with Laws

9

Section 4.06

Gaming Licenses

9

Section 4.07

Notices of Violations

9

Section 4.08

Legal Existence

10

Section 4.09

Mergers, Etc

10

Section 4.10

Contractual Obligations

10

Section 4.11

Sovereign Immunity, Jurisdiction and Venue

10

Section 4.12

Financial Statements

10

Section 4.13

Further Assurances, Financing Statements, Maintenance of Lien

11

Section 4.14

Concerning the Pledged Distributions

11

Section 4.15

Continued Operation of the Class III Gaming

11

Section 4.16

Operation of Class II Gaming

11

Section 4.17

Ownership of SGC and Restricted Subsidiaries

11

Section 4.18

Gaming Compliance/Termination

11

Section 4.19

Operating Lease Payments

11

Section 4.20

Covenant to Provide Information

12

 

i


--------------------------------------------------------------------------------


 

Section 4.21

Governmental Actions; Taxes

12

Section 4.22

Capital Expenditures

13

Section 4.23

Affiliate Transactions

13

Section 4.24

Tax-Free Nature of Series 2007-A Bonds

13

Section 4.25

Existence of Authority

14

 

 

 

ARTICLE V COVENANTS OF THE AUTHORITY

 

 

 

 

Section 5.01

Pledged Distributions; Distributions

14

Section 5.02

Concerning the Pledged Distributions

14

 

 

 

ARTICLE VI EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

Section 6.01

Events of Default

14

Section 6.02

Enforcement of Covenants and Conditions

16

Section 6.03

Limited Recourse

16

Section 6.04

No Recourse to SGC

16

 

 

 

ARTICLE VII GOVERNING LAW; ARBITRATION; SOVEREIGN IMMUNITY

 

 

 

 

Section 7.01

Governing Law

16

Section 7.02

Limited Waiver of Sovereign Immunity; Jurisdiction

16

Section 7.03

Dispute Resolution.

19

 

 

 

ARTICLE VIII MISCELLANEOUS

 

 

 

 

Section 8.01

Covenants to Bind Successors and Assigns

21

Section 8.02

Immunity of Officers

22

Section 8.03

No Benefits to Outside Parties

22

Section 8.04

Severability of Provisions

22

Section 8.05

Execution in Counterparts

22

Section 8.06

Headings Not Controlling

22

Section 8.07

Notices, etc. to Trustee, Nation, Authority and SGC

22

Section 8.08

Amendments

23

 

ii


--------------------------------------------------------------------------------


DISTRIBUTION AGREEMENT

This DISTRIBUTION AGREEMENT, dated as of the 27th day of April, 2007, by and
among the SENECA NATION OF INDIANS, a federally recognized and sovereign Indian
Nation (the “Nation”), SENECA NATION OF INDIANS CAPITAL IMPROVEMENTS AUTHORITY,
a governmental instrumentality of the Nation (the “Authority”), SENECA GAMING
CORPORATION, a tribally chartered corporation wholly-owned by the Nation (“SGC”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association with
trust powers (the “Trustee”);

WITNESSETH:

WHEREAS, the Authority has been established by the Nation for the purpose of
acquiring, constructing, financing, operating and maintaining such capital
improvements of the Nation as may from time to time be designated by the
Nation’s Council; and

WHEREAS, as directed by the Nation’s Council, the Authority has determined to
finance certain capital improvements of the Nation (the “Projects”); and

WHEREAS, the Authority has determined to finance all or a portion of the
Projects through the issuance of bonds payable solely from and with recourse
limited to, the Trust Estate (as defined herein); and

WHEREAS, in order to finance some or all of the costs of the Projects, the
Authority has determined to enter into a Trust Indenture dated as of April 27,
2007 between the Authority and the Trustee (the “Indenture”) and has duly
authorized and directed the issuance of two series of bonds in the aggregate
principal amount of $159,495,000 to be designated “Special Obligation Bonds,”
one series, designated Series 2007-A (tax-exempt), to be issued in the aggregate
principal amount of $119,495,000 (consisting of $32,800,000 aggregate principal
amount due 2016 (the “Series 2007-A Bonds due 2016”), and $86,695,000 aggregate
principal amount due 2023 (the “Series 2007-A Bonds due 2023”)) and one series,
designated Series 2007-B (taxable), to be issued in the aggregate principal
amount of $40,000,000 (the Series 2007-A Bonds, the Series 2007-B Bonds and any
Additional Bonds issued under the Indenture being collectively referred to
herein as the “Bonds”), thereunder; and

WHEREAS, SGC is an instrumentality of the Nation which, together with its three
wholly-owned subsidiaries (also instrumentalities of the Nation), conducts all
aspects of the Nation’s Gaming Enterprise (as defined herein); and

WHEREAS, SGC makes Distributions (as defined herein) attributable to operations
of the Gaming Enterprise; and

WHEREAS, the Nation has determined to transfer and assign a sufficient amount of
the Distributions distributed to it by SGC to the Authority in order to provide
for the Authority’s payment of the principal of, premium, if any, and interest
on the Bonds; and

WHEREAS, as security for the Bonds, the Authority has determined to pledge all
of its right, title and interest in the Pledged Distributions (as defined
herein) to the Trustee; and

1


--------------------------------------------------------------------------------


WHEREAS, it is a condition for the issuance of the Bonds under the Indenture
that the Nation, the Authority and SGC enter into this Agreement with the
Trustee.

NOW, THEREFORE, THIS AGREEMENT WITNESSETH:


ARTICLE I


DEFINITIONS AND INTERPRETATION

Section 1.01     Definitions.  Unless the context otherwise requires, the terms
defined in this Article I and in the recitals and succeeding Articles of this
Agreement shall, for all purposes of this Agreement have the meanings herein
specified, such definitions to be equally applicable to both the singular and
plural forms of any of the terms defined:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Affiliate Contract” has the meaning given in Section 4.23.

“Affiliate Transaction” has the meaning assigned to it in the SGC Indenture.

“Arm’s Length Contract” has the meaning given in Section 4.23.

“Authority” has the meaning assigned to it in the Recitals.

“Bond Fund” means the Bond Fund established under Section 5.01 of the Indenture.

“Bonds” has the meaning assigned to it in the Recitals.

“Buffalo Creek Territory” means approximately nine acres of land located on the
Nation’s Buffalo Creek Territory in Buffalo, New York within the boundaries of
Michigan Avenue, Perry Street, Marvin Street and South Park Avenue.

“Capital Expenditures” means all amounts that would, in accordance with GAAP, be
included on the financial statements of a Person as additions to property, plant
and equipment on a statement of cash flows for such Person in respect of (a) the
acquisition, construction, improvement, replacement or betterment of land,
buildings, machinery, equipment or of any other fixed assets or leaseholds, (b)
to the extent related to and not included in clause (a), materials and contract
labor (excluding expenditures properly chargeable to repairs or maintenance in
accordance with GAAP), and (c) other capital expenditures and other uses
recorded as capital expenditures or similar terms having substantially the same
effect.

“Capital Stock” has the meaning assigned to it in the SGC Indenture.

2


--------------------------------------------------------------------------------


“Class II Gaming” has the meaning assigned to it in IGRA.

“Class III Gaming” has the meaning assigned to it in IGRA.

“Closing Date” means the date on which the initial series of Bonds are issued
and delivered to the initial purchaser thereof.

“Code” means the Internal Revenue Code of 1986, as now or hereafter amended.

“Compact” means the Nation-State Gaming Compact between the Seneca Nation of
Indians and the State of New York, dated as of August 18, 2002, deemed approved
by the Secretary of the Interior as of December 9, 2002, as amended, and as it
may be further amended, extended, renewed or replaced from time to time.

“Compact Exclusivity Fee Payments” means the payments that the Nation is
required to make to the State of New York under Section 12 of the Compact.

“Constitution” means the Constitution of the Seneca Nation of Indians of 1848,
as amended.

“Contractual Obligation” of any Person means any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

“Council” means the Council of the Nation identified in Section 1 of the
Constitution of the Nation, or its successor governing body of the Nation.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Distributions” means all money, cash, cash and non cash dividends and
distributions, investments (whether by means of a loan, advance or guarantee),
and other amounts received by the Nation or any Affiliate of the Nation, or by
any third party for the benefit of the Nation or any Affiliate of the Nation
(excluding Distributions received by or for the benefit of SGC, each  Restricted
Subsidiary of SGC and the respective officers, directors and employees of each
of the foregoing) after the date hereof and derived from the operation of the
Gaming Enterprise; provided, that Distributions do not include Excluded
Payments.

“Event of Default” has the meaning given in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Payments” means all amounts received by the Nation or any Affiliate of
the Nation (other than SGC or any Restricted Subsidiary of SGC) after the date
hereof, derived from the operation of the Gaming Enterprise, and actually
applied to the satisfaction of (a) Compact Exclusivity Fee Payments, (b)
Operating Lease Payments, (c) payments pursuant to Permitted Affiliate
Transactions or (d) reimbursement of Regulatory and Shared Services Expenses.

3


--------------------------------------------------------------------------------


“Existing Affiliate Contract” has the meaning given in Section 4.23.

“Fair Market Value” has the meaning assigned to it in the SGC Indenture.

“Fiscal Year” means the fiscal year of SGC consisting of a 12-month fiscal
period ending on each September 30, or such other period designated by SGC as
its fiscal year.

“GAAP” means generally accepted accounting principles in effect in the United
States as of the date hereof.

“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States, the Nation, the State of New York or any political subdivision thereof,
whether now or hereafter in existence, or any officer or official thereof, with
authority to regulate the Gaming Enterprise.

“Gaming Enterprise” means the Class III Gaming and resort business and any
activity or business incidental, related, complementary or similar thereto, or
any business or activity that is a reasonable extension, development or
expansion thereof or ancillary thereto, including without limitation any hotel,
entertainment, transportation, recreation or other activity or business designed
to promote, market, support, develop, construct or enhance the casino gaming and
resort business operated by SGC and its Restricted Subsidiaries at the Venues.

“Gaming License” means each license, permit, franchise or other authorization
from any Gaming Authority required on the Closing Date or at any time thereafter
in order for SGC to conduct Class III Gaming at the Venues, including all
licenses granted under the Nation Gaming Ordinance, and the regulations
promulgated pursuant thereto, and other applicable federal, state, foreign or
local laws.

“Gaming Regulations” means all federal, Nation and New York State laws,
ordinances, rules, regulations and orders applicable to the Class III Gaming at
the Venues, whether now or hereafter adopted or in effect.

“Governmental Authority” means any government body or regulatory authority
exercising jurisdiction over the Gaming Enterprise.

“Holder,” “Bondholder” or “owner” whenever employed herein with respect to a
Bond means the person in whose name such Bond shall be registered under the
Indenture.

“IGRA” means the Indian Gaming Regulatory Act, Public Law 100-497, codified as
25 U.S.C. §§ 2701-2721, as amended from time to time.

“Income Available for Distribution” means, as to any period, the amount of
Consolidated Net Income (as defined in the SGC Indenture as such instrument is
in effect on the date hereof) for such period that, subject to any contractual
restrictions applicable to SGC, could be the subject of a Distribution to the
Nation in that period, regardless of whether such amount was actually so
distributed and without regard to any amount of Consolidated Net Income from
prior periods that could be the subject of a Distribution in the period in
question, less all Excluded

4


--------------------------------------------------------------------------------


Payments (to the extent not already excluded in determining Consolidated Net
Income) made or required to be made in such period.

“Indenture” has the meaning assigned to it in the Recitals.

“Independent Financial Advisor” means a nationally recognized accounting,
appraisal or investment banking firm or consultant in the United States that is,
in the judgment of the Trustee, qualified to perform the task for which it has
been engaged (1) which does not, and whose directors, officers and employees or
Affiliates do not, have a direct or indirect financial interest in SGC and (2)
which, in the judgment of the Trustee, is otherwise independent and qualified to
perform the task for which it is to be engaged.

“Laws” means, collectively, all federal, tribal and state treaties, laws, rules
and regulations and administrative and judicial decisions.

“Lock-Down Event of Default” has the meaning assigned to it in the Indenture.

“Maintenance Capital Expenditures” means Capital Expenditures for the
maintenance, repairs, restoration or refurbishment of tangible property (real
and personal), but excluding any Capital Expenditure that expands property.

“Nation” has the meaning assigned to it in the Recitals.

“Nation Gaming Ordinance” means the Nation Gaming Ordinance of the Nation
enacted by the Council on August 1, 2002, subsequently amended on November 16,
2002, and August 12, 2006, and approved by the Chairman of the National Indian
Gaming Commission on November 26, 2002 and November 6, 2006.

“Nation Parties” means the Nation, the Authority and SGC.

“Nation Territory” means the Allegany, Cattaraugus, Oil Spring, Niagara Falls
and Buffalo Creek Territories of the Nation.

“New Affiliate Contract” has the meaning given in Section 4.23.

“Niagara Territory” means the approximately 50 acres of land in Niagara Falls,
New York designated in the Compact for ownership by the Nation.

“NIGC” means the National Indian Gaming Commission established under IGRA.

“Operating Lease Payments” means all lease payments made to the Nation for the
use of the land and buildings used in connection with the Gaming Enterprise.

“Outstanding,” whenever employed herein with respect to a Bond, shall have the
meaning assigned to such term in the Indenture.

“Permitted  Affiliate Transactions” means Affiliate Transactions which are
permitted under the SGC Indenture or, should the senior notes issued under the
SGC Indenture cease to

5


--------------------------------------------------------------------------------


represent SGC’s principal indebtedness, affiliate transactions permitted under
the indenture or credit agreement then governing SGC’s principal indebtedness.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government, Indian tribe or nation or any agency or
political subdivision thereof.

“Pledged Distributions” means (a) all Distributions made by SGC pursuant, and
subject to, Section 3.01 hereof and (b) to the extent not released to the Nation
in accordance with Section 3.03 hereof, all Distributions made by SGC following
the occurrence and during the continuation of a Lock-Down Event of Default (such
Distributions to be made in accordance with, and subject to the terms of,
Section 3.03 hereof).

“Purchase Agreement” has the meaning assigned to it in the Indenture.

“Projects” has the meaning assigned to it in the Recitals.

“Qualified Capital Stock” has the meaning assigned to it in the SGC Indenture.

“Regulatory and Shared Services Expenses” means (i) the SGA’s costs of
regulating the Gaming Enterprise; (ii) the regulatory costs that the Nation is
required to pay to the NIGC pursuant to the IGRA and its accompanying
regulations; (iii) the regulatory costs that the Nation is required to pay to
the State of New York under the Compact; and (iv) the reasonably allocated costs
to the Gaming Enterprise of the Nation’s costs and expenses in providing certain
governmental services for the operation and support of the Gaming Enterprise,
including but not limited to the costs of fire protection services, law
enforcement services, road improvements, water and waste treatment, and waste
removal, (to avoid duplication, all to the extent to which such items are not
otherwise reflected as operating expenses of the Gaming Enterprise).

“Restricted Subsidiary” means each of Seneca Erie Gaming Corporation, Seneca
Niagara Falls Gaming Corporation and Seneca Territory Gaming Corporation and any
of their respective permitted successors.

“SGA” means the Seneca Gaming Authority, the gaming regulatory instrumentality
of the Nation, referred to in the Compact and created under the Nation Gaming
Ordinance.

“SGC” means the Seneca Gaming Corporation, a tribally chartered corporation
wholly-owned by the Nation, and any permitted successor to SGC.

“SGC Indenture” has the meaning given to such term in the Indenture.

“Trust Estate” has the meaning given to such term in the Indenture.

“Trustee” means Wells Fargo Bank, National Association, or its successor as
trustee under the Indenture.

“Venues” means the multi-amenity Class III Gaming, food, lodging and
entertainment complexes, located or to be located on the Nation Territory.

6


--------------------------------------------------------------------------------


Section 1.02      Additional Provisions as to Interpretation.  All references
herein to “Articles,” “Sections” and other subdivisions are to the corresponding
Articles, Sections or subdivisions of this Agreement; and the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Agreement
as a whole and not any particular Article, Section or subdivision hereof.


ARTICLE II


TRANSFER AND PLEDGE OF PLEDGED DISTRIBUTIONS

Section 2.01      Transfer and Assignment by Nation of Pledged Distributions. 
The Nation hereby transfers and assigns to the Authority all of its right, title
and interest to and in the Pledged Distributions.

Section 2.02      Pledge by the Nation.  The Nation hereby grants to the Trustee
a security interest in, all of the Nation’s contractual rights hereunder to
enforce the obligation of SGC to make the Pledged Distributions (whether a
general intangible or payment intangible), together with all proceeds of the
foregoing.


ARTICLE III


COVENANTS OF SGC

SGC covenants and agrees that, so long as any Bonds are Outstanding under the
Indenture, it shall and, to the extent applicable, shall cause its Restricted
Subsidiaries to:

Section 3.01      Initial Monthly Distributions.  Subject to any contractual
restrictions applicable to SGC, make a Distribution to the Nation on or before
the 5th day of each month in an amount equal to the amount required to be
deposited by the Authority with the Trustee in that month under Section 5.01 of
the Indenture.  The Nation and the Authority, pursuant to duly adopted
resolutions, have directed SGC to pay all Distributions made to the Nation under
this section (and assigned by the Nation to the Authority pursuant to Section
2.01 hereof) directly to the Trustee (for the account of the Authority) for
deposit to the Bond Fund.

Section 3.02      Subsequent Monthly Distributions.  Not make any Distribution
in any month, other than pursuant to Sections 3.01 or 3.03 hereof, until the
Trustee has received the Distribution required by Section 3.01 in that month.

Section 3.03      Distributions during Lock-Down Event of Default.  Upon receipt
by the Authority and SGC of written notice from the Trustee that a Lock-Down
Event of Default has occurred and is continuing, and until such time as the
Authority and SGC receive written notice from the Trustee that such Lock-Down
Event of Default is no longer continuing, at the direction of the Nation and the
Authority (pursuant to duly adopted resolutions), not make any Distributions
other than by paying the same to the Trustee for the account of the Authority. 
If a Lock-Down Event of Default is cured or waived or otherwise ceases to
continue, then all Distributions paid by SGC to the Trustee pursuant to this
Section 3.03 and not theretofore applied by the Trustee consistent with the
terms of the Indenture shall be released by the Trustee

7


--------------------------------------------------------------------------------


to the Nation and upon such release such Distributions shall no longer
constitute Pledged Distributions.

Section 3.04      No Other Distributions.   Not make any Distributions other
than Distributions made in accordance with Section 3.01, 3.02 or 3.03.

Section 3.05      Calculation of Income Available for Distribution.  Upon
receipt of a written request from the Authority in connection with Section 2.10
of the Indenture, provide the Authority with a calculation showing the Income
Available for Distribution for the period or periods requested by the Authority.


ARTICLE IV


COVENANTS OF THE NATION

The Nation covenants and agrees that, so long as any Bonds are Outstanding under
the Indenture, it shall:

Section 4.01      Pledged Distributions.  (a)  Consistent with Section 2.01
hereof, take any further action necessary to ensure the continuing validity and
effectiveness of its (i) transfer and assignment of all Pledged Distributions to
the Authority and (ii) grant of a security interest pursuant to Section 2.02
hereof; (b) cause SGC, subject to any contractual restrictions, to make the
Pledged Distributions required under Section 3.01 hereof and to pay all Pledged
Distributions directly to the Trustee (for the account of the Authority) for
deposit to the Bond Fund; and (c) in the event that it receives any Distribution
from SGC in contravention of Section 3.01, 3.02, 3.03 or 3.04 hereof, hold such
Distribution in trust for the benefit of the Trustee and promptly deliver such
Distribution to the Trustee for deposit in the Bond Fund.

Section 4.02      Payment of Taxes.  Cause SGC to pay prior to delinquency all
material taxes, assessments, and governmental levies imposed upon SGC or any of
its Restricted Subsidiaries, except for any tax, assessment or governmental levy
contested in good faith and by appropriate proceeding or where the failure to
make such payment is not adverse in any material respect to the ability of SGC
to meet is obligations under this Agreement.

Section 4.03      Maintenance of Properties.  Cause SGC to cause all material
properties used or useful in the conduct of the Gaming Enterprise to be
maintained and kept in good working condition, repair and working order at all
times (reasonable wear and tear excepted) and supplied with all reasonably
necessary equipment, and cause SGC to make all commercially reasonable repairs,
renewals, replacements, betterments and improvements thereon.

Section 4.04      Maintenance of Insurance.  Cause SGC to maintain insurance
with responsible carriers against such risks and in such amounts as is
customarily carried by similar businesses with such deductibles, retentions,
self insured amounts and coinsurance provisions as are customarily carried by
similar businesses of similar size, including, without limitation, property and
casualty.  Customary insurance will be deemed to include, without limitation,
the following:

8


--------------------------------------------------------------------------------



(A)           WORKERS’ COMPENSATION INSURANCE TO THE EXTENT REQUIRED TO COMPLY
WITH THE COMPACT OR THE LAWS AND REGULATIONS OF ANY APPLICABLE JURISDICTION;


(B)           COMPREHENSIVE GENERAL LIABILITY INSURANCE WITH MINIMUM LIMITS OF
$1,000,000 PER OCCURRENCE;


(C)           UMBRELLA OR EXCESS LIABILITY INSURANCE PROVIDING EXCESS LIABILITY
COVERAGES OVER AND ABOVE THE FOREGOING UNDERLYING INSURANCE POLICIES UP TO A
MINIMUM LIMIT OF $4,000,000 IN THE AGGREGATE;


(D)           BUSINESS INTERRUPTION INSURANCE WITH A MINIMUM LIMIT OF AT LEAST
$50,000,000; AND


(E)           PROPERTY INSURANCE PROTECTING THE PROPERTY AGAINST LOSSES AND
DAMAGES AS IS CUSTOMARILY COVERED BY AN “ALL-RISK” POLICY OR PROPERTY POLICY
COVERING “SPECIAL” CAUSES OF LOSS FOR A BUSINESS OF SIMILAR TYPE AND SIZE,
PROVIDING COVERAGE OF NOT LESS THAN 100% OF ACTUAL REPLACEMENT VALUE (AS
DETERMINED AT EACH POLICY RENEWAL BASED  ON THE F. W. DODGE BUILDING INDEX OR
SOME OTHER RECOGNIZED MEANS) OF ANY IMPROVEMENTS CUSTOMARILY INSURED CONSISTENT
WITH INDUSTRY STANDARDS AND WITH A DEDUCTIBLE NO GREATER THAN 2% OF THE INSURED
VALUE OF THE VENUES OR SUCH GREATER AMOUNT AS IS AVAILABLE ON COMMERCIALLY
REASONABLE TERMS (OTHER THAN EARTHQUAKE OR FLOOD INSURANCE, FOR WHICH THE
DEDUCTIBLE MAY BE UP TO 10% OF SUCH REPLACEMENT VALUE).

All such insurance policies will be issued by carriers having an A.M. Best &
Company, Inc. rating of A or higher and a financial size category of not less
than VII, in each case on the date each such policy is issued to SGC, or if such
carrier is not rated by A.M. Best & Company, having the financial stability and
size deemed appropriate by an opinion from a reputable insurance broker.

Section 4.05      Compliance with Laws.  Cause SGC to comply with all statutes,
laws, ordinances or government rules and regulations to which it is subject,
non-compliance with which would materially adversely affect the business,
prospects, earnings, properties, assets or financial condition of SGC and its
Restricted Subsidiaries taken as a whole.

Section 4.06      Gaming Licenses.  Use its commercially reasonable efforts to
obtain and retain in full force and effect at all times all Gaming Licenses
necessary for the operation of the Gaming Enterprise; provided that, if in the
course of the exercise of its governmental or regulatory functions the Nation is
required to suspend or revoke any consent, permit or license or close or suspend
any operation or any part of any Venue as a result of any noncompliance with the
law, the Nation shall cause SGC to use its commercially reasonable efforts to
promptly and diligently correct such noncompliance or replace any personnel
causing such noncompliance so that such Venue will be opened and fully
operating.

Section 4.07      Notices of Violations.  File with the Trustee any Notice of
Violation, Order of Temporary Closure, or Assessment of Civil Fines, from the
NIGC pursuant to 25 C.F.R. Part 573 or 575 or any successor provision, and any
written notice issued by, or cause of action commenced by, New York State under
the Compact.

9


--------------------------------------------------------------------------------


Section 4.08      Legal Existence.  Subject to Section 4.09, cause SGC to do all
things necessary to preserve and keep in full force and effect its legal
existence, and the legal existence of each Restricted Subsidiary, in accordance
with the respective organizational documents (as the same may be amended from
time to time) of each Restricted Subsidiary and the material rights (charter and
statutory), licenses and franchises of SGC and its Restricted Subsidiaries;
provided that the Nation shall not be obligated to require SGC to preserve any
such right, license or franchise, or the corporate, partnership or other
existence of any of its Restricted Subsidiaries, if the Board of Directors of
SGC shall determine that the preservation thereof is no longer desirable in the
conduct of the business of SGC and its Restricted Subsidiaries taken as a whole,
and that the loss thereof is not adverse in any material respect to SGC’s
obligations under this Agreement.

Section 4.09      Mergers, Etc.  Not permit SGC to consolidate with or merge
into (whether or not SGC is the surviving Person), any other entity or to sell,
convey, assign, transfer, lease or otherwise dispose of all or substantially all
of SGC’s and its Restricted Subsidiaries’ assets (determined on a consolidated
basis for SGC and its Restricted Subsidiaries) to any Person in a single
transaction or series or related transactions, unless:  either (i) SGC will be
the surviving Person or (ii) the surviving Person (if other than SGC) will be an
entity organized and existing under the laws of the Nation, and such surviving
Person assumes by a proper legal instrument the performance and observance of
every covenant of this Agreement to be performed or observed on the part of SGC.

For purposes of this Section 4.09, the transfer by lease, assignment, sale or
otherwise, in a single transaction or series of transactions, of all or
substantially all the assets of one or more Restricted Subsidiaries, the Capital
Stock of which constitute all or substantially all the assets of SGC, will be
deemed to be the transfer of all or substantially all the assets of SGC.

Section 4.10      Contractual Obligations.  Not permit SGC to enter into any
Contractual Obligation after the date hereof if the terms of such Contractual
Obligation would materially adversely affect SGC’s ability to make the
Distributions described in Section 3.01 as and when required thereunder (for the
avoidance of doubt, it is agreed that contractual restrictions comparable to
those SGC is currently subject to under the SGC Indenture shall not be deemed to
materially adversely affect SGC’s ability to make such Distributions).

Section 4.11      Sovereign Immunity, Jurisdiction and Venue.  Not permit SGC or
the Authority to revoke or limit its limited waiver of sovereign immunity
contained in Article VII hereof or in any way attempt to revoke or limit such
limited waiver of sovereign immunity.

Section 4.12      Financial Statements.  Furnish, without further action on the
part of the Trustee, to the Trustee and the Initial Purchaser,


(A)           NOT LATER THAN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF SGC,
COPIES OF ANNUAL AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF SGC AND ITS
RESTRICTED SUBSIDIARIES FOR THE PRECEDING FISCAL YEAR, PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED, INCLUDING BALANCE SHEET AND OPERATING
STATEMENTS, ACCOMPANIED BY AN OPINION OF AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT; AND

10


--------------------------------------------------------------------------------



(B)           NOT LATER THAN 45 DAYS AFTER THE CLOSE OF EACH FISCAL QUARTER OF
SGC, A COPY OF THE QUARTERLY CONSOLIDATED FINANCIAL STATEMENTS OF SGC AND ITS
RESTRICTED SUBSIDIARIES, FOR THE PRECEDING FISCAL QUARTER, PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, INCLUDING BALANCE SHEET AND OPERATING
STATEMENTS, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF SGC;

provided, that so long as SGC files annual and quarterly reports with the SEC,
such filings shall satisfy the Nation’s obligations under this Section 4.12.

Section 4.13      Further Assurances, Financing Statements, Maintenance of
Lien.  At the request of the Trustee, cause to be delivered any financing
statement or other instrument which is or may be required to carry out the
intent of the parties as expressed in this Agreement, and file or cause to be
filed any financing statements under the Uniform Commercial Code or similar
instruments deemed necessary by the Trustee to perfect and continue the
perfection of the security interest of the Trustee granted hereunder.

Section 4.14      Concerning the Pledged Distributions.  Not create, incur or
suffer to exist any lien, pledge or security interest on a parity with, or
superior to, the pledge and security interest granted by the Authority to the
Trustee in the Pledged Distributions under the Indenture, nor waive its
sovereign immunity in any manner that would create recourse to the Pledged
Distributions other than under this Agreement, the Indenture and the Purchase
Agreement.

Section 4.15      Continued Operation of the Class III Gaming.  Subject to
Section 4.09, continue to operate the Class III Gaming operations at the Venues
only through SGC and its Restricted Subsidiaries; and not restrict or eliminate
the right of SGC to conduct Class III Gaming operations at the Venues in a
manner that would materially adversely affect the ability of SGC to make the
Distributions contemplated by Section 3.01 hereof.

Section 4.16      Operation of Class II Gaming.  Not expand, develop or operate
its Class II Gaming operations in a manner that materially adversely affects the
ability of SGC to make the Distributions contemplated by Section 3.01 hereof.

Section 4.17      Ownership of SGC and Restricted Subsidiaries .  Subject to
Section 4.09, maintain 100% ownership of SGC and cause SGC to maintain 100%
ownership of each of its Restricted Subsidiaries.

Section 4.18      Gaming Compliance/Termination.  (a) At all times comply, and
cause SGC and its Restricted Subsidiaries to comply, in each case in all
material respects with, the Compact, the Constitution, the Nation Gaming
Ordinance and the Gaming Regulations; (b) promptly after receiving written
notice thereof, notify the Trustee in writing of any termination, revocation,
suspension or limitation or proposed or threatened termination, revocation,
suspension or limitation by any Governmental Authority of the authority of the
Nation, SGC or any Restricted Subsidiary to operate the Gaming Enterprise in
accordance with the Compact, and (c) not exercise any right to terminate the
Compact voluntarily pursuant to Section 4 of the Compact.

Section 4.19      Operating Lease Payments.  (a) Upon the occurrence and during
the continuation of a Lock-Down Event of Default, not increase the amount that
SGC or any of its

11


--------------------------------------------------------------------------------


Restricted Subsidiaries is obligated to pay as Operating Lease Payments, and (b)
at all other times, not increase the amount that SGC or any of its Restricted
Subsidiaries is obligated to pay as Operating Lease Payments unless prior to
such increase the Nation causes SGC to deliver to the Trustee a certification
demonstrating that, had such increase been in effect for the most recent
12-month period for which financial statements of SGC are available, the Income
Available for Distribution during such period would have been not less than 200%
of the Distributions which SGC was required to make under Section 3.01 hereof
during such period; provided, however that no certification shall be required
under this Section 4.19(b) in connection with the 3% annual increases to
Operating Lease Payments effected consistent with the terms of Section 4.13 of
the SGC Indenture.

Section 4.20      Covenant to Provide Information.  During any period in which
the SGC is not subject to Section 13 or Section 15(d) of the Exchange Act, make
available to any Holder of the Bonds in connection with any sale thereof, and to
any prospective purchaser of such Bonds from such Holder, the information
required by Rule 144(d)(4) under the Securities Act of 1933, as amended.

Section 4.21      Governmental Actions; Taxes.  Not, by action of the Council,
by referendum or any other means, permit its representatives, political subunits
or councils, instrumentalities or enterprises, directly or indirectly, except as
required by federal or state law or the Compact, to do any of the following:


(A)           INCREASE OR IMPOSE ANY TAX, FEE, CHARGE OR OTHER PAYMENT
OBLIGATION ON SGC OR ITS RESTRICTED SUBSIDIARIES OTHER THAN REGULATORY AND
SHARED SERVICES EXPENSES AND OPERATING LEASE PAYMENTS AND PAYMENTS CONTEMPLATED
UNDER ANY AGREEMENT IN EFFECT ON THE DATE HEREOF (THIS SECTION 4.21(A) DOES NOT
RESTRICT THE NATION FROM IMPOSING ANY SALES, USE, ROOM OCCUPANCY, LEISURE AND
RELATED CHARGES, INCLUDING ADMISSIONS AND CABARET CHARGES, IMPOSED ON THE
PATRONS OF THE VENUES; PROVIDED, HOWEVER, THAT (I) SUCH CHARGES ARE NOT IMPOSED
ON SGC OR ITS RESTRICTED SUBSIDIARIES, AND (II) THE RATE AND SCOPE OF SUCH
NATION CHARGES SHALL NOT EXCEED THOSE TAXES IMPOSED BY STATE OR LOCAL
GOVERNMENTS IN NEW YORK STATE IN CONNECTION WITH SIMILAR ACTIVITIES OUTSIDE OF
SENECA TERRITORIES);


(B)           IMPOSE ANY TAX, FEE, CHARGE OR OTHER PAYMENT OBLIGATION WITH
RESPECT TO THE BONDS, THE INDENTURE OR ANY PAYMENTS OR DEPOSITS TO BE MADE
THEREUNDER;


(C)           UNLESS REQUIRED BY THE COMPACT OR OTHER APPLICABLE LAW, ADOPT,
ENACT, PROMULGATE OR OTHERWISE PLACE INTO EFFECT ANY STATUTE, LAW, ORDINANCE,
RULE OR LEGAL REQUIREMENT THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
RIGHTS OF THE TRUSTEE OR THE HOLDERS OF THE BONDS UNDER THIS AGREEMENT, THE
INDENTURE AND THE BONDS;


(D)           COMMINGLE THE ASSETS OF THE GAMING ENTERPRISE WITH ANY OTHER
ASSETS OF THE NATION; OR


(E)           REVOKE OR LIMIT ITS LIMITED WAIVER OF SOVEREIGN IMMUNITY CONTAINED
IN ARTICLE VII HEREOF OR ATTEMPT TO REVOKE OR LIMIT SUCH LIMITED WAIVER OF
SOVEREIGN IMMUNITY.

12


--------------------------------------------------------------------------------


Section 4.22      Capital Expenditures.  Upon the occurrence and during the
continuation of a Lock-Down Event of Default, not permit SGC to make any Capital
Expenditures other than (a) Maintenance Capital Expenditures and (b) Capital
Expenditures that had been approved by the board of directors of SGC prior to
the occurrence of such Lock-Down Event of Default.

Section 4.23      Affiliate Transactions.  Upon the occurrence and during the
continuation of a Lock-Down Event of Default, not permit SGC or any of its
Restricted Subsidiaries to make any payments pursuant to Affiliate Transactions
other than Excluded Payments; provided that:


(A)           THE NATION SHALL NOT PERMIT SGC OR ANY OF ITS RESTRICTED
SUBSIDIARIES TO (I) ENTER INTO ANY NEW CONTRACT WITH AN AFFILIATE (“NEW
AFFILIATE CONTRACT”) OR (II) INCREASE ANY AMOUNTS PAYABLE UNDER AN EXISTING
CONTRACT WITH AN AFFILIATE (“EXISTING AFFILIATE CONTRACT, “AND, TOGETHER WITH A
NEW AFFILIATE CONTRACT, AN “AFFILIATE CONTRACT” OR “AFFILIATE CONTRACTS”);


(B)           THE NATION SHALL NOT PERMIT SGC OR ANY OF ITS RESTRICTED
SUBSIDIARIES TO MAKE ANY PAYMENT UNDER OR PURSUANT TO ANY EXISTING AFFILIATE
CONTRACT UNLESS SUCH CONTRACT, TAKEN AS A WHOLE, IS ON TERMS WHICH ARE NO LESS
FAVORABLE TO SGC OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, THAN WOULD
BE AVAILABLE IN A COMPARABLE CONTRACT ON AN ARM’S-LENGTH BASIS WITH AN
UNAFFILIATED THIRD PARTY (“ARM’S LENGTH CONTRACT”); AND FOR PURPOSES OF THIS
SECTION 4.23(B), EACH OPERATING LEASE AND EACH OPERATING LEASE PAYMENT INCREASE
WHICH IS MADE CONSISTENT WITH SECTION 4.19 HEREOF, TOGETHER WITH THE APPLICABLE
OPERATING LEASE, SHALL BE DEEMED AN ARM’S LENGTH CONTRACT;


(C)           THE NATION SHALL NOT PERMIT SGC OR ANY OF ITS RESTRICTED
SUBSIDIARIES TO INCREASE THE AMOUNTS PAID UNDER CLAUSES (I) OR (IV) OF THE
DEFINITION OF THE TERM “REGULATORY AND SHARED SERVICES EXPENSES” FROM THE
AMOUNTS DESIGNATED IN THE APPROVED FISCAL YEAR BUDGET IN EFFECT AT THE TIME OF
THE OCCURRENCE OF THE LOCK-DOWN EVENT OF DEFAULT; AND


(D)           IF AN EXISTING AFFILIATE CONTRACT OR SERIES OF RELATED EXISTING
AFFILIATE CONTRACTS INVOLVES AGGREGATE PAYMENTS OR OTHER CONSIDERATION HAVING A
FAIR MARKET VALUE IN EXCESS OF $3.0 MILLION, (I) THE NATION SHALL CAUSE SGC OR
SUCH RESTRICTED SUBSIDIARY TO DELIVER TO THE TRUSTEE, WITHIN 10 BUSINESS DAYS OF
THE OCCURRENCE OF THE LOCK-DOWN EVENT OF DEFAULT, COPIES OF ANY DETERMINATIONS
OBTAINED BY SGC OR SUCH RESTRICTED SUBSIDIARY AS TO THE FAIRNESS OF SUCH
EXISTING AFFILIATE CONTRACT FROM A FINANCIAL POINT OF VIEW, AND (II) AT ANY TIME
AFTER 20 BUSINESS DAYS OF THE OCCURRENCE OF THE LOCK-DOWN EVENT OF DEFAULT, IF
THE HOLDERS OF TWENTY-FIVE PERCENT (25%) OF THE PRINCIPAL AMOUNT OF THE
OUTSTANDING BONDS SO REQUEST, THE NATION SHALL CAUSE SGC TO RETAIN AN
INDEPENDENT FINANCIAL ADVISOR TO REVIEW SUCH EXISTING AFFILIATE CONTRACT AND TO
DETERMINE WHETHER SUCH EXISTING AFFILIATE CONTRACT IS FAIR, FROM A FINANCIAL
POINT OF VIEW, TO SGC OR THE RESTRICTED SUBSIDIARY INVOLVED IN SUCH EXISTING
AFFILIATE CONTRACT, AS THE CASE MAY BE.

Section 4.24      Tax-Free Nature of Series 2007-A Bonds.  For the benefit of
the Holders of the Series 2007-A Bonds, not permit any thing or act to be done
in such manner as would result in loss of the tax exemption of interest on the
Series 2007-A Bonds under Section 103 of

 

13


--------------------------------------------------------------------------------


the Code, nor permit the Authority to use any of the proceeds received from the
sale of the Series 2007-A Bonds or any other money, directly or indirectly, in
any manner which would result in the Series 2007-A Bonds being classified as
arbitrage bonds within the meaning of Section 148 of the Code or private
activity bonds within the meaning of Section 141 of the Code.

Section 4.25      Existence of Authority.  Do all things necessary to preserve
and keep in full force and effect the legal existence of the Authority and not
amend the Charter of the Authority in any manner that would materially adversely
affect the Trustee or the Holders of the Bonds or the ability of the Authority
to comply with its obligations under the Indenture, the Bonds and this
Agreement.


ARTICLE V

COVENANTS OF THE AUTHORITY

The Authority covenants and agrees, so long as any Bonds shall be Outstanding
under the Indenture, that it will:

Section 5.01      Pledged Distributions; Distributions.  (a)  Pay all Pledged
Distributions, transferred and assigned to the Authority by the Nation pursuant
to Section 2.01 hereof, to the Trustee for deposit to the Bond Fund, such
obligation to be deemed satisfied by SGC’s direct payment of the Pledged
Distributions to the Trustee pursuant to Sections 3.01 and 3.03 hereof; and (b)
in the event that it receives any Pledged Distribution from SGC in contravention
of Sections 3.01, 3.02, 3.03 or 3.04 hereof, hold such Pledged Distribution in
trust for the benefit of the Trustee and promptly deliver such Pledged
Distribution to the Trustee for deposit in the Bond Fund.

Section 5.02      Concerning the Pledged Distributions.  Not create, incur or
suffer to exist any lien, pledge or security interest on a parity with, or
superior to, the pledge and security interest granted in the Pledged
Distributions to the Trustee by the Authority under the Indenture, nor waive its
sovereign immunity in any manner that would create recourse to the Pledged
Distributions other than under this Agreement, the Indenture and the Purchase
Agreement.


ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

Section 6.01      Events of Default.  Each of the following constitutes an
“Event of Default” hereunder:


(A)           IF SGC SHALL FAIL TO PERFORM OR COMPLY WITH ANY OF THE COVENANTS
OR AGREEMENTS IN SECTIONS 3.01, 3.02, 3.03 OR 3.04; OR


(B)           IF THE NATION SHALL FAIL TO PERFORM OR COMPLY WITH ANY OF THE
COVENANTS OR AGREEMENTS IN SECTIONS 4.01 OR 4.09; OR

14


--------------------------------------------------------------------------------



(C)           IF THE NATION SHALL FAIL TO PERFORM OR COMPLY WITH ANY OF THE
COVENANTS OR AGREEMENTS IN SECTIONS 4.06, 4.15, OR 4.17 AND SUCH FAILURE
CONTINUES FOR 10 DAYS OR MORE; OR


(D)           IF THE NATION SHALL FAIL TO PERFORM OR COMPLY WITH ANY OF THE
COVENANTS OR AGREEMENTS IN SECTIONS 4.10, 4.11, 4.14, 4.19, OR 4.21 AND SUCH
FAILURE CONTINUES FOR 30 DAYS OR MORE; OR


(E)           IF THE AUTHORITY SHALL FAIL TO PERFORM OR COMPLY WITH ANY OF THE
COVENANTS OR AGREEMENTS IN SECTION 5.01; OR


(F)            IF THE AUTHORITY SHALL FAIL TO PERFORM OR COMPLY WITH ANY OF THE
COVENANTS OR AGREEMENTS IN SECTION 5.02 AND SUCH FAILURE CONTINUES FOR FIVE DAYS
OR MORE; OR


(G)           IF A DEFAULT OR DEFAULTS UNDER THE TERMS OF ONE OR MORE
INSTRUMENTS EVIDENCING OR SECURING INDEBTEDNESS OF SGC OR ANY OF ITS RESTRICTED
SUBSIDIARIES HAVING AN OUTSTANDING PRINCIPAL AMOUNT OF THE GREATER OF (X)
$10,000,000 AND (Y) THE THRESHOLD DOLLAR AMOUNT CONTAINED IN THE COMPARABLE
CROSS-DEFAULT PROVISION OF ANY FUTURE INDENTURE OR CREDIT AGREEMENT EVIDENCING
SGC’S PRINCIPAL INDEBTEDNESS, INDIVIDUALLY OR IN THE AGGREGATE, WHICH DEFAULT
(I) IS CAUSED BY A FAILURE TO PAY AT FINAL MATURITY PRINCIPAL ON SUCH
INDEBTEDNESS AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD, (II) RESULTS IN
THE ACCELERATION OF SUCH INDEBTEDNESS PRIOR TO ITS EXPRESS FINAL MATURITY OR
(III) RESULTS IN THE COMMENCEMENT OF JUDICIAL PROCEEDINGS TO FORECLOSE UPON, OR
TO EXERCISE REMEDIES UNDER APPLICABLE LAW OR APPLICABLE SECURITY DOCUMENTS TO
TAKE OWNERSHIP OF, THE ASSETS SECURING SUCH INDEBTEDNESS; OR


(H)           IF ANY NATION PARTY SHALL FAIL TO PERFORM ANY OF THE OTHER OF ITS
COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT AND SUCH FAILURE SHALL HAVE
CONTINUED FOR A PERIOD OF 60 DAYS OR MORE AFTER WRITTEN NOTICE SHALL HAVE BEEN
GIVEN TO SUCH NATION PARTY BY THE TRUSTEE; PROVIDED, THAT IF SUCH FAILURE CAN BE
REMEDIED BUT NOT WITHIN A PERIOD OF 60 DAYS AFTER NOTICE AND IF THE NATION PARTY
HAS TAKEN ALL ACTION REASONABLY POSSIBLE TO REMEDY SUCH FAILURE WITHIN SUCH
60-DAY PERIOD, SUCH FAILURE SHALL NOT BECOME AN EVENT OF DEFAULT FOR SO LONG AS
THE NATION PARTY SHALL DILIGENTLY PROCEED TO REMEDY SUCH FAILURE FOR A PERIOD
NOT TO EXCEED 180 DAYS; OR


(I)            IF ANY NATION PARTY OR ANY RESTRICTED SUBSIDIARY FILES A PETITION
IN VOLUNTARY BANKRUPTCY, FOR THE COMPOSITION OF ITS AFFAIRS OR FOR ITS
REORGANIZATION UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAW, OR MAKES
AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR CONSENTS IN WRITING TO THE
APPOINTMENT OF A TRUSTEE OR RECEIVER FOR ITSELF OR FOR THE WHOLE OR ANY
SUBSTANTIAL PART OF ITS PROPERTY; OR


(J)            IF A COURT OF COMPETENT JURISDICTION SHALL ENTER AN ORDER,
JUDGMENT OR DECREE DECLARING ANY NATION PARTY OR ANY RESTRICTED SUBSIDIARY AN
INSOLVENT, OR ADJUDGING ANY NATION PARTY OR ANY RESTRICTED SUBSIDIARY BANKRUPT,
OR APPOINTING A TRUSTEE OR RECEIVER OF ANY NATION PARTY OR ANY RESTRICTED
SUBSIDIARY OR OF THE WHOLE OR ANY SUBSTANTIAL PART OF ITS PROPERTY UNDER ANY
APPLICABLE LAW OR STATUTE OF THE UNITED STATES OF

15


--------------------------------------------------------------------------------



AMERICA OR ANY STATE THEREOF, AND SUCH ORDER, JUDGMENT OR DECREE SHALL NOT BE
VACATED OR SET ASIDE OR STAYED WITHIN 90 DAYS FROM THE DATE OF THE ENTRY
THEREOF; OR


(K)           IF, UNDER THE PROVISIONS OF ANY OTHER LAW FOR THE RELIEF OR AID OF
DEBTORS, ANY COURT OF COMPETENT JURISDICTION SHALL ASSUME CUSTODY OR CONTROL OF
ANY NATION PARTY OR ANY RESTRICTED SUBSIDIARY OR OF THE WHOLE OR ANY SUBSTANTIAL
PART OF ITS PROPERTY, AND SUCH CUSTODY OR CONTROL SHALL NOT BE TERMINATED WITHIN
90 DAYS FROM THE DATE OF ASSUMPTION OF SUCH CUSTODY OR CONTROL.

Section 6.02      Enforcement of Covenants and Conditions.  Upon any Event of
Default, subject to the terms hereof, the Trustee may take such action or
actions for the enforcement of its rights and the rights of the Bondholders as
are available under applicable law.  The provisions of Article VII of the
Indenture related to the exercise of remedies by the Trustee and the Bondholders
shall apply with equal force to the exercise of remedies upon an Event of
Default under this Agreement, mutatis mutandis.

Section 6.03      Limited Recourse.  Notwithstanding anything to the contrary in
this Agreement, the obligations of the Nation and the Authority under this
Agreement are limited recourse obligations of the Nation and the Authority with
recourse limited to:  (a) with respect to Nation obligations, the Pledged
Distributions; and (b) with respect to Authority obligations, the Trust Estate.

Section 6.04      No Recourse to SGC.  Notwithstanding anything to the contrary
in this Agreement, neither the Trustee nor the Holders of the Bonds have any
recourse under this Agreement to any revenues, assets or property of SGC, any of
SGC’s subsidiaries, or any other entity owned by, or affiliated with, SGC, in
connection with the enforcement of SGC’s obligations hereunder.


ARTICLE VII

GOVERNING LAW; ARBITRATION; SOVEREIGN IMMUNITY

Section 7.01      Governing Law.  This Agreement shall be governed by and
construed in accordance with the substantive law of the State of New York.

Section 7.02      Limited Waiver of Sovereign Immunity; Jurisdiction.


(A)           RETENTION OF SOVEREIGN IMMUNITY.  BY EXECUTING THIS AGREEMENT,
NONE OF THE NATION PARTIES WAIVES, LIMITS OR MODIFIES ITS SOVEREIGN IMMUNITY
FROM UNCONSENTED SUIT OR JUDICIAL LITIGATION, EXCEPT AS PROVIDED HEREIN.


(B)           WAIVER OF SOVEREIGN IMMUNITY/SCOPE OF WAIVER.  EACH OF THE NATION
PARTIES HEREBY GRANTS TO THE TRUSTEE (AND THE HOLDERS OF THE BONDS AND THEIR
RESPECTIVE REPRESENTATIVES) AN IRREVOCABLE LIMITED WAIVER OF SOVEREIGN IMMUNITY
FROM UNCONSENTED SUIT AND CONSENTS TO SUIT IN ACCORDANCE WITH, AND SUBJECT TO
THE TERMS OF, THIS AGREEMENT SOLELY AND EXCLUSIVELY TO:

(I)            INTERPRET OR ENFORCE THE TERMS OF THIS AGREEMENT;

16


--------------------------------------------------------------------------------


(II)           COMPEL ARBITRATION UNDER THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION;

(III)          ENFORCE AN ARBITRATOR’S DECISION WITH RESPECT TO ARBITRATION
UNDER THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION;

(IV)          ORDER AMOUNTS PAYABLE UNDER THIS AGREEMENT TO BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND, SUBJECT TO THE EXPRESS
LIMITATIONS IN SECTIONS 6.03 AND 6.04 HEREOF, ENFORCE THE AWARD OF DAMAGES OWING
AS A CONSEQUENCE OF A BREACH OF THIS AGREEMENT, WHETHER SUCH ORDER OR AWARD IS
THE PRODUCT OF LITIGATION OR ARBITRATION;

(V)           SUBJECT TO THE LIMITATIONS IN THIS AGREEMENT, INCLUDING THOSE SET
FORTH IN SECTIONS 6.03 AND 6.04 HEREOF, ORDER THE EXERCISE OF ANY OTHER REMEDY
AVAILABLE GENERALLY IN THE STATE OF NEW YORK FOR JUDGMENT CREDITORS;

(VI)          DETERMINE WHETHER ANY CONSENT OR APPROVAL OF A NATION PARTY HAS
BEEN IMPROPERLY GRANTED OR UNREASONABLY WITHHELD; AND

(VII)         ENFORCE ANY JUDGMENT OR ARBITRATION DECISION PROHIBITING A NATION
PARTY FROM TAKING ANY ACTION, OR MANDATING OR OBLIGATING A NATION PARTY TO TAKE
ANY ACTION.


(C)           PROCEDURAL REQUIREMENTS.  THE LIMITED WAIVER BY EACH NATION PARTY
OF ITS SOVEREIGN IMMUNITY AS TO UNCONSENTED SUIT SET FORTH IN THIS ARTICLE VII
IS EFFECTIVE IF, AND ONLY IF, EACH AND EVERY ONE OF THE FOLLOWING CONDITIONS IS
MET:

(I)            THE CLAIM IS MADE BY THE TRUSTEE OR THE HOLDERS OF BONDS OR THEIR
RESPECTIVE REPRESENTATIVES;

(II)           THE CLAIM ALLEGES A BREACH BY THE NATION PARTY UNDER THIS
AGREEMENT;

(III)          THE CLAIM SEEKS (A) PAYMENT OF A SPECIFIED SUM, SOME SPECIFIC
ACTION, OR DISCONTINUANCE OF SOME ACTION BY THE APPLICABLE NATION PARTY TO BRING
THE APPLICABLE NATION PARTY INTO FULL COMPLIANCE WITH THE DUTIES AND OBLIGATIONS
EXPRESSLY ASSUMED BY THE APPLICABLE NATION PARTY UNDER THIS AGREEMENT; OR (B) AS
TO THE NATION OR THE AUTHORITY ONLY, MONEY DAMAGES FOR NONCOMPLIANCE WITH THE
TERMS AND PROVISIONS OF THIS AGREEMENT;

(IV)          THE CLAIM IS MADE IN A DETAILED WRITTEN STATEMENT TO THE
APPLICABLE NATION PARTY STATING THE SPECIFIC ACTION OR DISCONTINUANCE OF ACTION
BY SUCH NATION PARTY THAT WOULD CURE THE ALLEGED BREACH OR NON-PERFORMANCE, OR
THE SUM OF MONEY CLAIMED TO BE DUE AND OWING TO THE TRUSTEE (OR THE HOLDERS OF
THE BONDS) BY REASON OF SUCH SPECIFIC BREACH OR NON-PERFORMANCE, AND THE NATION
PARTY SHALL HAVE SEVEN CALENDAR DAYS TO CURE OR CAUSE THE CURE OF SUCH BREACH OR
NON-PERFORMANCE OR TO MAKE SUCH PAYMENT BEFORE JUDICIAL PROCEEDINGS MAY BE
INSTITUTED; PROVIDED, HOWEVER, THAT THIS CURE PERIOD MAY BE REASONABLY EXTENDED
IN

17


--------------------------------------------------------------------------------


THE SOLE DISCRETION OF THE TRUSTEE (OR THE HOLDERS OF THE BONDS OR THEIR
RESPECTIVE REPRESENTATIVES) FOR NON-MONETARY MATTERS AS LONG AS THE NATION PARTY
IS MAKING GOOD FAITH EFFORTS TO CURE SUCH BREACH OR NON-PERFORMANCE); AND

(V)           WITH RESPECT TO ANY CLAIM AUTHORIZED HEREIN, INITIAL SUIT AS
AUTHORIZED HEREIN, SHALL BE COMMENCED WITHIN THE LATER OF THREE YEARS AFTER THE
CLAIM ACCRUES OR IS DISCOVERED UPON THE EXERCISE OF DUE DILIGENCE, OR SUCH CLAIM
SHALL BE FOREVER BARRED.

The waiver granted herein shall commence on the date hereof and shall continue
for three years following the date of payment and discharge of the Indenture
pursuant to Section 10.01 thereof, except that the waiver shall remain effective
for any proceedings then pending and all appeals therefrom.


(D)           RECIPIENT OF WAIVER.  THE RECIPIENTS OF THE BENEFIT OF THIS
IRREVOCABLE WAIVER OF SOVEREIGN IMMUNITY ARE LIMITED TO THE TRUSTEE AND EACH
HOLDER OF THE BONDS.


(E)           ENFORCEMENT.  EACH NATION PARTY IRREVOCABLY WAIVES ITS SOVEREIGN
IMMUNITY FROM A JUDGMENT OR ORDER CONSISTENT WITH THE TERMS AND PROVISIONS OF
THIS AGREEMENT, WHICH IS FINAL BECAUSE EITHER THE TIME FOR APPEAL THEREOF HAS
EXPIRED OR THE JUDGMENT OR ORDER IS ISSUED BY A COURT HAVING FINAL APPELLATE
JURISDICTION OVER THE MATTER.  EACH NATION PARTY CONSENTS SOLELY TO THE
JURISDICTION OF, TO BE SUED IN AND ACCEPTS AND AGREES TO BE BOUND BY ANY ORDER
OR JUDGMENT OF ANY UNITED STATES DISTRICT COURT FOR NEW YORK OR THE NEW YORK
STATE SUPREME COURT IN AND FOR NEW YORK COUNTY, NEW YORK, AND ANY FEDERAL OR
STATE COURT HAVING APPELLATE JURISDICTION THEREOVER, CONSISTENT WITH THE TERMS
AND PROVISIONS OF THIS AGREEMENT.  EACH NATION PARTY IRREVOCABLY WAIVES ITS
SOVEREIGN IMMUNITY AS TO AN ACTION BY THE TRUSTEE (OR THE HOLDERS OF THE BONDS
OR THEIR RESPECTIVE REPRESENTATIVES) SOLELY IN ANY UNITED STATES DISTRICT COURT
FOR NEW YORK OR THE NEW YORK STATE SUPREME COURT IN AND FOR NEW YORK COUNTY, NEW
YORK, AND ANY FEDERAL OR STATE COURT HAVING APPELLATE JURISDICTION THEREOVER,
SEEKING INJUNCTIVE AND/OR DECLARATORY RELIEF AGAINST THE RESPECTIVE NATION PARTY
BASED UPON ANY ATTEMPT TO REVOKE ITS IRREVOCABLE WAIVER OF ITS SOVEREIGN
IMMUNITY UNDER THIS AGREEMENT, AND AS TO ENFORCEMENT IN SAID UNITED STATES
DISTRICT COURT OR NEW YORK STATE SUPREME COURT IN AND FOR NEW YORK COUNTY, NEW
YORK OF ANY SUCH FINAL JUDGMENT AGAINST SUCH NATION PARTY.  WITHOUT IN ANY WAY
LIMITING THE GENERALITY OF THE FOREGOING, EACH NATION PARTY EXPRESSLY AUTHORIZES
ANY GOVERNMENTAL AUTHORITIES WHO HAVE THE RIGHT AND DUTY UNDER APPLICABLE LAW TO
TAKE ANY ACTION AUTHORIZED OR ORDERED BY ANY SUCH COURT, TO TAKE SUCH ACTION TO
GIVE EFFECT TO ANY JUDGMENT ENTERED OR ORDER GRANTED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


(F)            WAIVERS.  EACH NATION PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES:

(I)            ITS RIGHTS TO ASSERT OR DEMAND THAT ANY DISPUTE, CONTROVERSY,
SUIT, ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT BE HEARD IN ANY FORUM
OTHER THAN AS SET FORTH IN SECTION 7.02(E) HEREOF WHETHER OR NOT SUCH FORUM NOW
EXISTS OR IS HEREAFTER CREATED;

18


--------------------------------------------------------------------------------


(II)           ITS RIGHT TO ASSERT ANY REQUIREMENT THAT ANY REMEDIES AVAILABLE
IN ANY COURT OR OTHER TRIBUNAL, FORUM, COUNCIL OR ADJUDICATIVE BODY OF THE
NATION (A “NATION FORUM”) MUST BE EXHAUSTED PRIOR TO THE COMMENCEMENT OF ANY
DISPUTE, CONTROVERSY, SUIT, ACTION OR PROCEEDING IN ANY COURT SET FORTH IN
SECTION 7.02(E) HEREOF EVEN IF ANY SUCH NATION FORUM WOULD HAVE CONCURRENT
JURISDICTION OVER ANY SUCH DISPUTE, CONTROVERSY, SUIT, ACTION OR PROCEEDING BUT
FOR SUCH WAIVER;

(III)          ITS SOVEREIGN IMMUNITY AS TO THE ACTION OF THE TRUSTEE (OR THE
HOLDERS OF THE BONDS OR THEIR RESPECTIVE REPRESENTATIVES) IN ANY UNITED STATES
DISTRICT COURT FOR NEW YORK OR THE NEW YORK STATE SUPREME COURT IN AND FOR NEW
YORK COUNTY, NEW YORK, AND ANY FEDERAL OR STATE COURT HAVING APPELLATE
JURISDICTION THEREOVER SEEKING INJUNCTIVE AND/OR DECLARATORY RELIEF AGAINST THE
NATION PARTY BASED UPON AN ATTEMPT BY IT TO REVOKE ITS IRREVOCABLE WAIVER OF ITS
SOVEREIGN IMMUNITY OR OTHER WAIVERS GRANTED HEREUNDER; AND

(IV)          ITS SOVEREIGN IMMUNITY FROM A JUDGMENT OR ORDER (INCLUDING ANY
APPELLATE JUDGMENT OR OTHER ORDER) AND POST-JUDGMENT PROCEEDINGS SUPPLEMENTAL
THERETO CONSISTENT WITH THE TERMS AND PROVISIONS HEREOF, WHICH IS FINAL BECAUSE
EITHER THE TIME FOR APPEAL THEREOF HAS EXPIRED OR THE JUDGMENT OR AN ORDER IS
ISSUED BY THE COURT HAVING FINAL JURISDICTION OVER THE MATTER.


(G)           NO REVOCATION OF SOVEREIGN IMMUNITY WAIVER.  EACH NATION PARTY
AGREES NOT TO REVOKE OR LIMIT, IN WHOLE OR IN PART, ITS LIMITED WAIVER OF
SOVEREIGN IMMUNITY CONTAINED IN THIS ARTICLE VII OR IN ANY WAY TO ATTEMPT TO
REVOKE OR LIMIT, IN WHOLE OR IN PART, SUCH LIMITED WAIVER OF SOVEREIGN
IMMUNITY.  IN THE EVENT OF ANY ATTEMPTED REVOCATION OR LIMITATION, THE PARTIES
HERETO EXPRESSLY RECOGNIZE AND AGREE THAT THERE WOULD REMAIN NO ADEQUATE REMEDY
AT LAW AVAILABLE TO THE TRUSTEE OR THE HOLDERS OF THE BONDS (TO THE EXTENT
PERMITTED UNDER SECTION 7.08 OF THE INDENTURE), THE TRUSTEE AND THE HOLDERS OF
THE BONDS (TO THE EXTENT PERMITTED UNDER SECTION 7.08 OF THE INDENTURE) WOULD BE
IRREPARABLY INJURED UPON ANY SUCH REVOCATION OR LIMITATION, AND EACH NATION
PARTY HEREBY CONSENTS TO THE ENTRY OF APPROPRIATE INJUNCTIVE RELIEF CONSISTENT
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.  IN THE EVENT OF ANY ATTEMPTED
LIMITATION OR REVOCATION OF THE LIMITED WAIVER OF SOVEREIGN IMMUNITY GRANTED
HEREIN, THE TRUSTEE OR THE HOLDERS OF THE BONDS (TO THE EXTENT PERMITTED UNDER
SECTION 7.08 OF THE INDENTURE) MAY IMMEDIATELY SEEK JUDICIAL INJUNCTIVE RELIEF
AS PROVIDED IN THIS ARTICLE VII WITHOUT FIRST COMPLYING WITH ANY OF THE
PREREQUISITES CONTAINED HEREIN TO THE LIMITED WAIVER OF SOVEREIGN IMMUNITY
GRANTED HEREIN; PROVIDED THAT ANY ACTION SEEKING INJUNCTIVE RELIEF HEREUNDER
SHALL BE BROUGHT SOLELY IN ONE OF THE UNITED STATES DISTRICT COURTS FOR NEW YORK
OR THE NEW YORK STATE SUPREME COURT IN AND FOR NEW YORK COUNTY, NEW YORK, AND
EACH NATION PARTY EXPRESSLY CONSENTS TO THE JURISDICTION OF, AND AGREES TO BE
BOUND BY, ANY ORDER OR JUDGMENT OF SUCH DISTRICT COURTS OR STATE COURT, AND ANY
FEDERAL OR STATE COURT WITH APPELLATE JURISDICTION THEREOVER.


SECTION 7.03      DISPUTE RESOLUTION.


(A)           ARBITRATION.  IF, AND ONLY IF, A DISPUTE ARISES BETWEEN THE
PARTIES OVER A MATTER FOR WHICH ANY NATION PARTY HAS PROVIDED A LIMITED WAIVER
OF SOVEREIGN IMMUNITY

19


--------------------------------------------------------------------------------



UNDER THIS AGREEMENT (THE “DISPUTE”), AND NEITHER THE UNITED STATES DISTRICT
COURTS FOR NEW YORK NOR THE NEW YORK STATE SUPREME COURT IN AND FOR NEW YORK
COUNTY, NEW YORK, CAN OR IS WILLING TO HEAR THE DISPUTE, THEN ANY PARTY HERETO
MAY REQUEST BINDING ARBITRATION OF SUCH DISPUTE IN ACCORDANCE WITH THE
PROCEDURES SET FORTH HEREIN.  TO INITIATE BINDING ARBITRATION OF SUCH DISPUTE, A
PARTY SHALL NOTIFY THE OTHER PARTIES HERETO IN WRITING.  THE DISPUTE SHALL BE
SETTLED BY BINDING ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION, PROVIDED THAT JUDGMENT ON THE
AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED SOLELY IN THE UNITED STATES
DISTRICT COURTS FOR NEW YORK OR THE NEW YORK STATE SUPREME COURT IN AND FOR NEW
YORK COUNTY, NEW YORK.  ONE ARBITRATOR SHALL PRESIDE AND SHALL BE SELECTED BY
THE AMERICAN ARBITRATION ASSOCIATION.


(B)           RESTRAINING ORDER/PRELIMINARY INJUNCTION.  ANY PARTY, BEFORE OR
DURING ANY ARBITRATION, MAY APPLY TO A COURT HAVING JURISDICTION AS PROVIDED
UNDER SECTION 7.02(E) FOR A TEMPORARY RESTRAINING ORDER OR PRELIMINARY
INJUNCTION WHERE SUCH RELIEF IS NECESSARY TO PROTECT ITS INTERESTS PENDING
COMPLETION OF THE DISPUTE RESOLUTION PROCEEDINGS.


(C)           CONFIDENTIALITY.  NO PARTY NOR THE ARBITRATOR MAY DISCLOSE THE
EXISTENCE OR RESULTS OF ANY ARBITRATION HEREUNDER, WHICH SHALL BE CONSIDERED
CONFIDENTIAL TO THE PARTIES HERETO, EXCEPT:

(I)            WITH THE EXPRESS PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
HERETO, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;

(II)           AS REQUIRED BY APPLICABLE LAW OR THE RULES OF ANY RELEVANT STOCK
EXCHANGE OR REQUIREMENT OF THE TRUSTEE, BY ORDER OR DECREE OF A COURT OR OTHER
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER SUCH PARTY, OR IN CONNECTION
WITH SUCH PARTY’S ENFORCEMENT OF ANY RIGHTS IT MAY HAVE AT LAW OR IN EQUITY;

(III)          ON A “NEED TO KNOW” BASIS TO PERSONS WITHIN OR OUTSIDE SUCH
PARTY’S ORGANIZATION, SUCH AS ATTORNEYS, ACCOUNTANTS, BANKERS, FINANCIAL
ADVISORS AND OTHER CONSULTANTS; OR

(IV)          AFTER SUCH INFORMATION HAS BECOME PUBLICLY AVAILABLE WITHOUT
BREACH OF THIS AGREEMENT.


(D)           FEES AND COSTS.  IN THE EVENT OF ARBITRATION, THE PREVAILING PARTY
SHALL BE ENTITLED TO ALL OF ITS COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES AND
COSTS AND EXPENSES, FROM THE NONPREVAILING PARTY.


(E)           LOCATION OF ARBITRATION.  THE ARBITRATION SHALL TAKE PLACE AT A
LOCATION IN AN AGREED CITY IN THE STATE OF NEW YORK OR SUCH OTHER PLACE AS THE
PARTIES MAY JOINTLY AGREE.  THE ARBITRATOR SHALL RENDER AN AWARD WITHIN 45 DAYS
FROM THE CONCLUSION OF THE ARBITRATION.


(F)            ENFORCEMENT OF ARBITRATION DECISIONS.  THE DECISION OF THE
ARBITRATOR WILL BE FINAL AND BINDING AND ENFORCED WITH THE SAME FORCE AND EFFECT
AS A DECREE OF A COURT HAVING COMPETENT JURISDICTION AS PROVIDED UNDER SECTION
7.02 (E) HEREOF.  FOR THIS

20


--------------------------------------------------------------------------------



PURPOSE, SHOULD THE LOSING PARTY IN ANY ARBITRATION PROCEEDING PURSUANT TO THIS
SECTION 7.03 REFUSE TO ABIDE BY THE DECISION OF THE ARBITRATOR, THE PREVAILING
PARTY MAY APPLY SOLELY TO ANY UNITED STATES DISTRICT COURT FOR NEW YORK OR THE
NEW YORK STATE SUPREME COURT IN AND FOR NEW YORK COUNTY, NEW YORK TO COMPEL
ENFORCEMENT OF THE ARBITRATOR’S AWARD RESULTING FROM BINDING ARBITRATION.  IN
THE SOLE EVENT THAT NEITHER THE UNITED STATES DISTRICT COURTS OF NEW YORK NOR
THE NEW YORK STATE SUPREME COURT IN AND FOR NEW YORK COUNTY, NEW YORK, TAKES
JURISDICTION OVER SUCH ENFORCEMENT ACTION, THE PREVAILING PARTY MAY APPLY TO THE
COURTS OF THE NATION FOR THE ENFORCEMENT OF SUCH ACTION.  EACH PARTY HERETO
CONSENTS TO THE JURISDICTION OF EACH SUCH COURT FOR THIS PURPOSE.  EACH NATION
PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ITS SOVEREIGN IMMUNITY WITH
RESPECT TO THE ENTRY OF JUDGMENT ON, AND ENFORCEMENT OF, SUCH AWARD BY SUCH
COURTS.


(G)           DESIGNATION OF SERVICE RECIPIENTS.  IN ANY ACTION OR PROCEEDING AS
TO WHICH A NATION PARTY HAS WAIVED ITS SOVEREIGN IMMUNITY AS SET FORTH IN
SECTION 7.02 HEREOF, EACH NATION PARTY CONSENTS AND AGREES THAT PROCESS AGAINST
IT SHALL BE EFFECTIVE IF SERVED:

(I)            IF TO THE NATION, ON THE PRESIDENT OF THE NATION; OR BY SENDING
TWO COPIES OF THE PROCESS BY REGISTERED OR CERTIFIED MAIL TO THE PRESIDENT OF
THE NATION AT THE ADDRESS SET FORTH IN SECTION 8.07 HEREOF.

(II)           IF TO THE AUTHORITY, ON THE CHAIRMAN OF THE BOARD OF
COMMISSIONERS OF THE AUTHORITY; OR BY SENDING TWO COPIES OF THE PROCESS BY
REGISTERED OR CERTIFIED MAIL TO THE CHAIRMAN OF THE BOARD OF COMMISSIONERS OF
THE AUTHORITY AT THE ADDRESS SET FORTH IN SECTION 8.07 HEREOF.

(III)          IF TO SGC, ON THE PRESIDENT OR INTERIM PRESIDENT OF SGC; OR BY
SENDING TWO COPIES OF THE PROCESS BY REGISTERED OR CERTIFIED MAIL TO THE
PRESIDENT OF SGC AT THE ADDRESS SET FORTH IN SECTION 8.07 HEREOF.

Courtesy copies of any such process shall also be provided to the Nation’s
Department of Justice and SGC’s Office of General Counsel at the addresses set
forth in Section 8.07 hereof; provided, however, that the failure to provide
such courtesy copies shall not affect the validity of any process served on the
Nation, Authority or SGC.


(H)           APPOINTMENT IRREVOCABLE.  EACH NATION PARTY IRREVOCABLY APPOINTS
EACH OF THE PERSONS IN THE FOREGOING CLAUSES AND THEIR RESPECTIVE SUCCESSORS IN
SAID OFFICES FROM TIME TO TIME, AS AGENT FOR SERVICE OF PROCESS MADE IN
ACCORDANCE HEREWITH.


ARTICLE VIII

MISCELLANEOUS

Section 8.01      Covenants to Bind Successors and Assigns.  All the covenants
and agreements in this Agreement of the Nation, the Authority and SGC shall bind
and inure to the benefit of their respective successors.

21


--------------------------------------------------------------------------------


Section 8.02      Immunity of Officers.  No recourse for the performance of any
obligation of the Nation, the Authority or SGC under this Agreement shall be had
against any officer, director, member, Council member or agent of the Nation,
the Authority or SGC as such, all such liability being hereby expressly released
and waived as a condition of and as a part of the consideration for the
execution of this Agreement.

Section 8.03      No Benefits to Outside Parties.  Nothing in this Agreement,
express or implied, is intended or shall be construed to confer upon or to give
to any Person, other than the parties hereto and the Bondholders any right,
remedy or claim under or by reason of this Agreement or covenant, condition or
stipulation thereof; and the covenants and agreements in this Agreement
contained are and shall be for sole and exclusive benefit of the parties hereto,
their successors and assigns.

Section 8.04      Severability of Provisions.  In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, but
this Agreement shall be construed as if such invalid or illegal or unenforceable
provision had never been contained herein.

Section 8.05      Execution in Counterparts.  This Agreement may be
simultaneously executed in several counterparts, each of which, when so
executed, shall be deemed to be an original, and such counterparts shall
together constitute one and the same instrument.

Section 8.06      Headings Not Controlling.  The headings of the several
Articles and Sections hereof are inserted for the convenience of reference only
and shall not control or affect the meaning or construction of any of the
provisions hereof.

Section 8.07      Notices, etc. to Trustee, Nation, Authority and SGC.  Any
request, demand, authorization, direction, notice, consent or other document
provided or permitted by this Agreement shall be sufficient for any purpose
under this Agreement when hand delivered or mailed registered mail, return
receipt requested, postage prepaid (except as otherwise provided in this
Agreement) (with a copy to the other parties) at the following addresses (or
such other address as may be provided by any party by notice) and shall be
deemed to be effective upon receipt:

22


--------------------------------------------------------------------------------



 

A.To the Nation

Seneca Nation of Indians
P.O. Box 321
Salamanca, New York 14779

 

 

B.To the Authority

Seneca Nation of Indians Capital Improvements
Authority 1490 Route 438
Cattaraugus Territory
Irving, New York 14081

 

 

C.To SGC

Seneca Gaming Corporation
310 Fourth Street
Niagara Falls, NY (Niagara Territory) 14303
Attn: CEO and President
cc: Office of General Counsel

 

 

D.To the Trustee

Wells Fargo Bank, National Association
ATTN: Corporate Trust Services
213 Court Street, Suite 703
Middletown, CT 06457
Fax Number: (860) 704-6219

 

Section 8.08      Amendments.  This Agreement may be amended by written
agreement of the Nation, the Authority SGC and the Trustee.  The Trustee may
enter into any amendment of this Agreement (a) that, in its judgment, does not
adversely affect the interests of the Holders of the Bonds, (b) with respect to
Sections 3.01, 3.02, 3.03, 3.04 and 4.01 hereof, that is authorized by the
Holders of not less than sixty-six and two-thirds percent (66 2/3%) in aggregate
principal amount of the Bonds then Outstanding, or (c) to the extent neither
clause (a) or (b), above, is applicable, that is authorized by the Holders of
not less than a majority in aggregate principal amount of the Bonds then
Outstanding.  Authorizations, in the case of clauses (b) and (c), above, shall
be given and obtained in the manner provided for in Section 11.04 of the
Indenture.  Upon any written request of the Authority accompanied by a
resolution or other instrument authorizing the execution of any such amendment,
and upon receipt by the Trustee of evidence reasonably satisfactory to the
Trustee of the consent of the Holders as aforesaid, the Trustee shall join in
the execution of such amendment.  After an amendment becomes effective, it shall
bind every Holder and every subsequent Holder or portion of a Bond that
evidenced the same debt as the consenting Holder’s Bond.

23


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the SENECA NATION OF INDIANS, has caused this Agreement to
be signed in its name by its duly authorized officer, the SENECA NATION OF
INDIANS CAPITAL IMPROVEMENTS AUTHORITY, has caused this Agreement to be signed
in its name by its duly authorized officer, SENECA GAMING CORPORATION, has
caused this Agreement to be signed in its name by its duly authorized officer
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee, has caused this
Agreement to be signed by an authorized representative of the Trustee, all as of
the day and year first above written.

 

SENECA NATION OF INDIANS

 

 

 

 

 

By:

 

 

Name: Maurice A. John, Sr.

 

Its: President

 

 

 

 

 

 

 

SENECA NATION OF INDIANS CAPITAL
IMPROVEMENTS AUTHORITY

 

 

 

 

 

By

 

 

Name: Kevin Seneca

 

Its: Chairman

 

 

 

 

 

 

 

SENECA GAMING CORPORATION

 

 

 

 

 

By:

 

 

Name: Brian Hansberry

 

Its: Interim President and Chief Executive Officer

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

 as Trustee

 

 

 

 

 

By:

 

 

Name: Robert L. Reynolds

 

Its: Vice President

 

24


--------------------------------------------------------------------------------